                 Case 19-10289-LSS         Doc 52      Filed 02/14/19      Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC.,                                   : Case No. 19-10289 (LSS)
                                                             :
                    Debtor.                                  : Tax I.D. No. XX-XXXXXXX
                                                             :
------------------------------------------------------------ x Re: Docket No. 2

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC VERMONT, INC.,                                   : Case No. 19-10291 (LSS)
                                                             :
                    Debtor.                                  : Tax I.D. No. XX-XXXXXXX
                                                             :
------------------------------------------------------------ x Re: Docket No. 2

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC CANADA INC.,                                     : Case No. 19-10292 (LSS)
                                                             :
                    Debtor.                                  : Tax I.D. No. XX-XXXXXXX
                                                             :
------------------------------------------------------------ x Re: Docket No. 2

         ORDER UNDER FED. R. BANKR. P. 1015 AND DEL. BANKR. L.R. 1015-1
          AUTHORIZING JOINT ADMINISTRATION OF CHAPTER 11 CASES

        Upon the motion (the “Motion”)1 of the Debtors for an order under Bankruptcy Rule

1015 and Local Rule 1015-1, authorizing the joint administration of their Chapter 11 Cases; and

the Court having reviewed the Motion and the Picard Declaration; and the Court having

jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District


1
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Motion.



US-DOCS\105941825.1RLF1 20809956v.2
                 Case 19-10289-LSS         Doc 52       Filed 02/14/19     Page 2 of 4



Court for the District of Delaware, dated February 29, 2012; and the Court having found that this

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order

consistent with Article III of the United States Constitution; and the Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and it appearing that proper and adequate notice of the Motion has been given and that

no other or further notice is necessary; and upon the record herein; and after due deliberation

thereon; and the Court having determined that there is good and sufficient cause for the relief

granted in this order, it is hereby

                 ORDERED, ADJUDGED, AND DECREED THAT:

        1.       The Motion is GRANTED, as set forth herein.

        2.       All objections to the entry of this Order, to the extent not withdrawn or settled, are

overruled.

        3.       The above-captioned cases are consolidated for procedural purposes only and

shall be administered jointly under Case No. 19-10289 (LSS) in accordance with the provisions

of Bankruptcy Rule 1015 and Local Rule 1015-1.

        4.       The caption of pleadings and other documents filed in the jointly administered

cases shall read as follows:

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : Jointly Administered
                                                             :
------------------------------------------------------------ x
1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and


                                                    2

US-DOCS\105941825.1RLF1 20809956v.2
                 Case 19-10289-LSS        Doc 52      Filed 02/14/19    Page 3 of 4



Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
Georgia 30076.

As reflected in the above caption, footnote 1 shall set forth a complete listing of the Debtors’

names, as well as the last four digits of each Debtor’s tax identification number and the Debtors’

address.

        5.       The caption set forth above shall be deemed to satisfy any applicable

requirements of section 342(c) of the Bankruptcy Code and Bankruptcy Rule 2002(n).

        6.       All pleadings and other documents to be filed in the jointly administered cases

shall be filed and docketed in the case of Imerys Talc America, Inc., Case No. 19-10289 (LSS).

        7.       A docket entry shall be made in the Chapter 11 Cases of the Debtors, other than

Imerys Talc America, Inc., substantially as follows:

        An order has been entered in this case consolidating this case with the case of
        Imerys Talc America, Inc., Case No. 19-10289 (LSS), for procedural purposes
        only and providing for its joint administration in accordance with the terms
        thereof. The docket in Case No. 19-10289 (LSS) should be consulted for all
        matters affecting this case.

        8.       Any creditor filing a proof of claim against any of the Debtors shall clearly assert

such claim against the particular Debtor obligated on such claim and not against the jointly

administered Debtors, except as otherwise provided in any other order of this Court.

        9.       Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting the substantive consolidation of the Chapter 11 Cases.

        10.      The procedural consolidation shall be for administrative purposes only and shall

not be a substantive consolidation of the respective estates.

        11.      This Order shall take effect immediately upon entry.




                                                  3

US-DOCS\105941825.1RLF1 20809956v.2
                 Case 19-10289-LSS        Doc 52      Filed 02/14/19    Page 4 of 4



        12.      The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




        Dated: February 14th, 2019                       LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE




                                                  4

US-DOCS\105941825.1RLF1 20809956v.2
